Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 5.1 [Letterhead of Shearman & Sterling LLP] November 12 , 2009 The Board of Directors Quest Diagnostics Incorporated 3 Giralda Farms Madison, New Jersey 07940 Ladies and Gentlemen: We have acted as counsel to Quest Diagnostics Incorporated, a Delaware corporation (the Company), in connection with the preparation and filing by the Company of a registration statement on Form S-3 (File No. 333-143867, the Form S-3), filed on June 19, 2007, and the post-effective amendment no. 1 to the Form S-3 (the Amendment and, together with the Form S-3, the Registration Statement) filed with the Securities and Exchange Commission relating to the offering from time to time, pursuant to Rule 415 of the Securities Act of 1933, as amended (the Securities Act), of (i) one or more series of debt securities of the Company (the Debt Securities) and (ii) guarantees of such Debt Securities (the Guarantees and, together with the Debt Securities, the Securities) by certain subsidiaries of the Company, as specified in the Registration Statement (the Subsidiary Guarantors). The offering of the Securities will be as set forth in the prospectus contained in the Registration Statement (the Prospectus), as supplemented by one or more supplements to the Prospectus (each, a Prospectus Supplement). The Securities will be issued in one or more series pursuant to an indenture, dated as of June 27, 2001 (the Base Indenture) among the Company, the Guarantors (as defined herein) and The Bank of New York
